The Several persons appointed by an Order of this Court Dated the 29th day of November last to Divide the Houshold Goods and Plate late of Andrew *383Allen of this Province Merchant deceased And to Allot the respective parts of the same to the Several Devisees mentioned in his Will having accordingly Divided and Alloted the same and made Return thereof this Day into this Court, On Motion of Mr. Graeme of Counsel with the Said Devisees and also with the Executors of the Said Will praying That the Said Return may be Filed and Decreed Confirmed by the Authority of this Court And that the Same may remain of Record to perpetuate the Memory of the Said Divisions and Allotments And for the general Safety Quiet and Satisfaction of all Parties Concerned in the Premisses agreeable to the Prayer of their Petition for that purpose Exhibited in this Court the 29th day of November last.
This Court hath taken the Same into mature Consideration and Doth Order and Decree the Said Return to be Confirmed pursuant to the prayer of the Said Petition and other Proceedings had thereon aforesaid.
Alexr Stewart Deputy Register